20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 is amended. Claim 35 is newly added. Claims 2, 6-7, 13, 24 & 27-32 are cancelled. Claims 1, 3-5, 8-12, 14-23, 25-26 & 33-35 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1, 3-5, 10-12, 14-23, 25-26 & 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker (US 2003/0054236 A1) in view of Bohnstedt (US 5,221,587 A), Sugie (US 2007/0160903 A1) and Miller (US 2011/0091761 A1).
Regarding claims 1, 3-5, 10-12, 14-16, 18, 21-23, 25-26 & 34-35, Zucker teaches a battery separator for a lead-acid battery (Abstract & [0002]) comprising: 					a microporous membrane (2) comprising a microporous sheet of polyolefin ([0021]-[0022]),												a diffusive mat (3 or 3’) affixed to the microporous membrane (Fig. 1, [0021] & [0033]), wherein the diffusive mat comprises fine glass fibers, synthetic fibers or mixtures thereof ([0028]-[0029] & [0031]-[0032]).										Zucker further teaches the battery separator enveloping a positive electrode plate of the battery and a negative electrode plate of the battery ([0038]-[0039]); and a basis weight of the diffusive mat being greater than 35 gsm ([0034]-[0035]). Zucker further teaches the diffusive mat more preferably having a thickness between 0.2 mm and 1.0 mm ([0020]).				Zucker does not explicitly teach the diffusive mat having a three hour wick of at least 2.5 cm (claim 1), a three hour wick in a range of about 2.5 to about 10.0 cm (claim 3) and having a function of improving the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying out through wicking of free liquid electrolyte in the flooded lead acid battery and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking, and comprising particulate silica (claim 34), and wherein the microporous membrane is impregnated with uncured rubber (claim 1). Zugie is further silent as to a battery discharge prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II.													While Zucker does not explicitly teach the separator of instant claim 1 for use in a flooded lead acid battery, it is noted that such a limitation constitutes intended use. However, by directly reciting flooded lead acid battery within the body of the claim (i.e “the flooded lead acid battery performance”), it is noted for purposes of examination that the flooded lead acid battery is a required component of claim 1. In this regard, Zucker as modified by Sugie and Bohnstedt is silent as to a flooded lead acid battery.								Miller teaches a battery separator composed of a combination of polyolefin, rubber, and glass fiber ([0032] & [0084]). In particular embodiments, the separator is an envelope type separator which is folded over the positive electrode such that positive ribs on the separator can contact the positive electrode and negative ribs of the separator face outwardly toward the negative electrode ([0035]-[0036] & [0043]). The particular composition of the separator for use in flooded lead acid batteries of stationary batteries is not particularly limited so long as the prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01 I & II. Moreover, since the microporous membrane and diffusive mats derived from modified Zucker and that of the present invention are substantially identical both structurally (i.e thickness of diffusive mat, the basis weight of the diffusive mat, placement in relation to the positive plate and the negative plate) and compositionally (i.e diffusive mat comprising silica and glass/synthetic fibers and the microporous membrane comprising a polyolefin which is impregnated with an uncured rubber) the instantly claimed properties of a discharge duration greater than 1.5 hours for at least 18 cycles (claim 1) and at least 9 cycles (claim 33), and the diffusive mat having an electrolyte wicking defined by a three hour wick of at least 2.5 cm (claim 1), in a range of about 2.5 cm to about 10 cm (claim 3), wherein the diffusive mat improves the flooded lead acid battery performance when compared to an equivalent flooded-lead acid battery with a glass mat by inhibiting battery electrodes from drying out through wicking of free liquid electrolyte in the flooded lead acid battery and protecting against acid stratification by improved diffusion properties obtained from electrolyte wicking would 
Regarding claim 4 & 20, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but does not explicitly teach a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN (claim 4) and an electrical resistance of 12 mohm cm2 or greater (claim 20).											However, Zucker as modified by Sugie discloses a diffusive mat comprising glass fibers and silica particles having substantially the same structure and composition as the instantly claimed invention. From the inventive embodiments depicted in the Table of the instant specification, it can be seen that one of the inventive diffusive mats, satisfying the three hour wick limitation, was comprised of synthetic fibers and silica with a basis weight greater than 35 gsm. Thus, the claimed composition of the diffusive mat of modified Zucker is identical and further teaches a basis weight greater than 35 gsm as claimed. Thus, one of ordinary skill in the art would expect the diffusive mat of modified Zucker to inherently possess the same instantly claimed properties (i.e the diffusive mat having a MD stiffness of greater than about 90 mN, a CMD stiff ness of greater than about 45 mN, and an electrical resistance of 12 mohm cm2 or greater). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 17, Zucker teaches a method of making a separator for a lead acid battery but does not explicitly disclose a step of placing the separator in a lead acid battery. 		However, it would have been obvious to one of ordinary skill in the art to place the separator of Zucker into a lead acid battery because it provides improved stiffness as a separator for a lead acid battery ([0002] & [0007]). Furthermore, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. As such, the claimed method and structure is not distinguishably patentable over Zucker and thus the intended use disclosed in the instant claim does constitute a claim limitation. See MPEP 2111.02 II.
Regarding claim 19, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1, wherein the diffusive mat comprises silica and polymer fibers but does not explicitly teach the diffusive mat comprising natural fiber.						prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)” See MPEP 2144.07.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucker, Bohnstedt, Sugie and Miller, as applied to claims 1, 3-5, 10-12, 14-23, 25-26 & 34 above, and further in view of Paik (US 6,242,127 B1).
Regarding claims 8-9, Zucker as modified by Bohnstedt, Sugie and Miller teaches the separator of claim 1 but is silent as to said rubber comprising no more than 12% by weight of the separator (claim 8) and said rubber comprising 2.5 to 3.5% by weight of the separator (claim 9).		Paik teaches a lead-acid battery separator comprising a microporous polyolefin membrane which is impregnated with an cured rubber (Col.3;L15-30 & Col.3;L.50 to Col.4;L.44), wherein the cured rubber makes up about 0.5% to about 30% by dry weight of the separator (Col.2, L.54-59) which overlaps with the instantly claimed ranges in claims 8-9. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.			It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate the microporous polyolefin membrane of modified Zucker with cured rubber from 0.5% to about 30% by dry weight of the separator in order to improve recharge properties of the . 	

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) it would not have been obvious to use the separator in Zucker in flooded lead acid batteries because Zucker describes the separator being used in valve regulated lead acid batteries (VRLA); (2) it would not have been obvious to modify the separator of Zucker based on the teachings of Bohnstedt because the impregnation of uncured rubber enhances oxidation resistance of the separator which teaches away from Zucker objective of not impairing oxygen transport, the examiner respectfully disagrees.				As to (1), while the examiner agrees that flooded lead acid batteries and VRLA batteries constitute two different lead acid battery types with different considerations, one of ordinary skill in the art readily understands, however, that they may many of the same components with respect to the positive electrode, the negative electrode and the separator. In this case, the primary reference, Zucker, teaches a VRLA battery separator comprising a microporous membrane comprising a microporous sheet of polyolefin and a diffusive glass mat affixed to the microporous membrane. Zucker further teaches that the separator can be of an envelope type such that the separator is folded over the positive electrode ([0038]-[0039]). Separately, Miller teaches a separator for use in several lead acid battery types (including flooded lead acid prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.													With regards to (2), applicant specifically argues that “the rubber added to the separator captures oxygen and is oxidized, thereby sparing the microporous membrane form degradative oxidation” such that “the capture or collection of oxygen by the rubber necessarily impedes oxygen flow across the separator, thereby impairing or precluding oxygen recombination within the VRLA battery of Zucker”. However, applicant has not provided any evidence or teachings for the above assertions. On the contrary, the instant specification describes the oxidation issue of the separator arising from contaminants generally corresponding to the transition metals (Mn, Cu, Cr) which are oxidized and leading to the embrittlement and eventual failure of the separator/battery ([0006]-[0007]). As noted in the above rejection, Bohnstedt teaches the impregnation of a microporous membrane separator of a lead acid battery with rubber resulting in increased cycle life for the battery, avoidance of low electrical resistance and low acid displacement and further provides good support to the negative electrode. Accordingly, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727